Citation Nr: 0712392	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-33 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35. 



ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from December 1950 to November 
1960.  He died in March 1992, and the appellant is his 
daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the education processing 
center at the Muskogee RO.  

The appellant requested a hearing before a Veterans Law Judge 
at the RO, and such a hearing was scheduled in February 2005.  
She failed to report for her hearing or otherwise request 
that it be rescheduled.  Therefore, her hearing request is 
considered withdrawn.


FINDINGS OF FACT

1.  The appellant is the daughter of a veteran who died in 
March 1992 of atherosclerotic heart disease, with diabetes 
mellitus a contributing cause of death.  

2.  At the time of his death, he was in receipt of pension, 
as well as special monthly pension, due to permanent total 
non-service-connected disabilities; his service-connected 
anxiety and sinusitis were each rated noncompensable.  

3.  He was not service-connected for atherosclerotic heart 
disease or diabetes mellitus.  

4.  A permanent total disability rating, due to service-
connected disabilities was not in effect at the time of the 
veteran's death, nor did a service-connected disability cause 
his death.  


CONCLUSION OF LAW

The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500, 3501(a)(1) (West 2002); 38 C.F.R. § 3.807, 21.3021 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is the daughter of a veteran who died in March 
1992.  She contends that she is entitled to Dependents' 
Educational Assistance (DEA) allowance under Chapter 35, 
Title 38, United States Code.  She states that prior to his 
death, her father said that all of his children could receive 
education benefits up until their 26th birthdays.  

VA law provides that DEA benefits under Chapter 35, Title 38, 
United States Code, may be paid to a child or a spouse or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  As pertinent to this appeal, basic 
eligibility for dependents of a deceased veteran exists if 
there was a permanent total service-connected disability in 
effect at the time of the veteran's death, or if he died as a 
result of a service-connected disability.  38 U.S.C.A. §§ 
3500, 3501(a)(1)(A); 38 C.F.R. §§ 3.807(a), 21.2031(a)(1).  

According to the death certificate, the cause of the 
veteran's death was atherosclerotic heart disease, with 
diabetes mellitus noted as a contributing cause.  At the time 
of his death, service connection was in effect for anxiety 
reaction and sinusitis, each rated noncompensably disabling.  
He was in receipt of pension benefits, based on permanent 
total non-service-connected disabilities consisting of 
arteriosclerotic cardiovascular disease, diabetes mellitus, 
and complications including peripheral vascular disease, 
which had necessitated an amputation of the right lower 
extremity.  He was also in receipt of special monthly pension 
based on the need for aid and attendance.  Thus, a permanent 
total disability rating, due to service-connected 
disabilities was not in effect at the time of the veteran's 
death, nor was either of the veteran's service-connected 
disabilities implicated in the cause of his death.  As a 
result, the basic eligibility criteria for DEA are not met.

After the veteran died, his surviving spouse began receiving 
death pension benefits in July 1997, with an additional 
allowance for her daughter, the appellant.  After the 
appellant turned 18 years of age in May 1999, this allowance 
was continued, based upon her certified school attendance, 
until she stopped attending school in 2000.  See 38 C.F.R. §§ 
3.57, 3.667 (2006).  

In July 2003, the appellant filed a claim DEA under Chapter 
35.  However, unlike the additional allowance for a child 
attending school which may be paid to death pension 
recipients (subject to other limitations, such as income, age 
from 18 to 23 years, and single marital status), as a 
threshold matter, a child's eligibility for DEA is dependent 
upon the service-connected requirements pertaining to the 
veteran discussed above.  The veteran, whose death was not 
due to service-connected disabilities, and who was not in 
receipt of a permanent total disability rating due to 
service-connected disabilities at the time death, did not 
meet the threshold criteria establishing entitlement to DEA.    

The appellant contends that her father said that she would be 
eligible for education benefits until she was 26 years of 
age.  Unfortunately, her father's belief that she was 
entitled to DEA, alone, does not establish her entitlement to 
the benefit.  Payments of monetary benefits from the Federal 
Treasury must be authorized by statute, notwithstanding 
incomplete or even erroneous information provided, and 
regardless of extenuating circumstances or claims of 
fairness.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit; 
indeed the benefit cannot be awarded, regardless of the 
circumstances.  

Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  In such cases, where the decision rests on the 
interpretation and application of the relevant law, the 
Veterans Claims Assistance Act of 2000 does not apply.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice 
was not required where evidence could not establish 
entitlement to the benefit claimed).  There is no possibility 
that any additional notice or development would aid the 
appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); see Dela Cruz.  Thus, any deficiency of 
notice or of the duty to assist constitutes merely harmless 
error.  


ORDER

Basic eligibility for Chapter 35 DEA is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


